             Case 3:17-cv-00274-RLB           Document 78       05/28/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF LOUISIANA

OSCAR VALLE, on behalf of himself
and other persons similarly situated,

                Plaintiffs,                         Case No.: 3:17-cv-00274-SDD-RLB
v.

BEAURAYNE BUILDERS LLC,
GALINDO Z CONSTRUCTION LLC,
ELDRED ROBERT, JR, and JOSE GALINDO,

                Defendants.

         PLAINTIFF COUNSEL’S STATEMENT CONERNING HIS FAILURE TO
          PARTICIPATE IN THE TELEPHONE CONFERENCE AS ORDERED

         Dear Judge Bourgeois and my opposing cousnel, Messrs. Hollander and Victorian, and Ms.

Green:

         I accept responsibility for not participating in the telephone conference with you all on May

22, 2019. While my office properly calendared this conference call, I simply missed our internal

reminder notifications. I take seriously my obligations to this Court and to opposing counsel.

Other than this incident, in my 8 and ½ years as a practicing attorney I have never missed a court

hearing. While the above in no way excuses my failure, I apologize to both this Court and opposing

counsel.

         Very Respectfully,

         /s/ William H. Beaumont
         BEAUMONT COSTALES LLC
         Roberto Luis Costales (#33696)
         William H. Beaumont (#33005)
         3801 Canal Street, Suite 207
         New Orleans, LA 70119
         Telephone: (504) 534-5005
         whb@beaumontcostales.com
          Case 3:17-cv-00274-RLB        Document 78      05/28/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2019, I served a copy of the foregoing on counsel for

Defendants via the Court’s CM/ECF system.

                                                 /s/ William H. Beaumont




                                            2
